Per Curiam.
Deceased was injured in his work on April 1, 1924, sustaining a third degree left inguinal hernia, which was cured by an operation. The employer paid compensation for seven weeks. There was a recurrence on or about December 22, 1926. Deceased was taken to the hospital and died from lobar pneumonia on January 1, 1927. No operation was performed. The only evidence of causal relation is contained in a doctor’s answer to an hypothetical question to the effect that the death was the result of an operation for recurrent hernia, which caused cardiac and respiratory failure, through infection either of the original hernial wound or of ether pneumonia or of a combination. But the question did not assume that there had been an operation and no operation was performed after the recurrence. There was no basis for the answer and no evidence of causal relation. The award should be reversed and the claim remitted for proof of such relation.
Van Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ., concur.
Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.